Citation Nr: 1429277	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  09-50 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for left wrist disability.
 
2. Entitlement to service connection for a bilateral hip condition, to include as secondary to service-connected foot, heel, ankle, and back disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1962 to June 1966; December 1974 to March 1978; and December 1980 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied service connection for arthritis of the left wrist and a bilateral hip condition.

In January 2013, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from this remand, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

In March 2013, the Board remanded these claims for further development.  With regards to his left wrist, the Board requested a VA examination to determine the etiology of his left wrist disability after finding the Veteran's complaints credible that he injured both wrists after he sustained a fall from the third story ledge of his barracks in service.  As for his bilateral hip condition, the Board also requested a medical opinion to determine the likelihood that his bilateral hip condition was related to the fall in service and/or secondary to his already service-connected foot, heel, ankle and back disabilities given that the record included evidence indicating that he may have walked with an altered gait over the years. 

A review of the record indicates that the Veteran is unable to make the five hour drive to the nearest VA medical center for an examination.  Given this fact, the Board must again remand this case for a VA medical opinion regarding his left wrist disability and bilateral hip condition and their etiology to his injury in service and/or his secondary service-connected disabilities.

Accordingly, the case is REMANDED for the following action:	

1. Obtain the Veteran's VA treatment records from the Cleveland VA Medical Center, dated since August 2013.

2. Thereafter, arrange for an appropriate VA examiner to review the Veteran's claims folder.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hip disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, particularly the fall from a third story ledge in May 1977.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left wrist disability had its clinical onset during active service or is related to any in-service disease, event, or injury, particularly the fall from a third story ledge in May 1977.

For the purpose of providing the above opinions, the examiner should assume that the Veteran did injure his left wrist and hips during service in May 1977 when he fell from a third story ledge.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hip disorder was (a) caused by, or (b) aggravated by the Veteran's service-connected residuals of left calcaneus fracture with weakness of the left ankle and pes planus, left foot drop, residuals of right calcaneus fracture with weakness of right ankle and pes planus, focal injury to the distal deep peroneal nerves of the right leg, and/or residuals of compression fracture of L1 and fractured transverse process of L2.  The examiner should specifically consider the effect that any altered gait may have had on the Veteran's hips. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3. Then, review the medical opinion obtained to ensure that it complies with the Board's remand directives.  If not, return the case to the examiner if all questions posed are not answered. 

4. Finally, after undertaking any other development deemed appropriate, re-adjudicate the claims.  If any benefits sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

